COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00399-CV


CRISTINA GARZA                                                            APPELLANT

                                           V.

INVESTIGATION TECHNOLOGIES,                                                APPELLEE
INC. D/B/A INTERNATIONAL
INVESTIGATORS


                                        ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 16-00145-367

                                        ----------

                         MEMORANDUM OPINION1

                                        ----------

      This is an appeal by pro se appellant Cristina Garza from the grant of

summary    judgment    for   appellee     Investigation   Technologies,    Inc.   d/b/a

International Investigators. The trial court granted summary judgment on the

basis of the expiration of a statute of limitations. In what we construe as a single

      1
       See Tex. R. App. P. 47.4.
issue, appellant argues that her suit was timely because she served citation on

appellee within thirty-eight months after the expiration of the statute of limitations.

Because this is not an accurate application of the law and because no other

assigned error from the trial court’s decision to grant summary judgment for

appellee is before us, we affirm.

                                Background Facts

      According to appellant’s pleadings, on July 29, 2011, a minor child set fire

to a school, and the fire spread to appellant’s nearby property, causing damage.

Appellant, acting pro se, filed suit on July 25, 2013 against the minor’s parents

and against Gregory S. Peters, appellee’s president, claiming that appellee had

failed to properly secure the school. Appellant pled that appellee had a contract

with the school district for security services and that appellee was grossly

negligent with respect to providing those services.

      On October 4, 2013, appellant sought leave from the trial court to amend

her petition so that she could substitute appellee in place of Peters.            She

described the initial bringing of her suit against Peters, instead of against

appellee, as a “substantive defect” and asserted that appellee would not be

prejudiced by its substitution as the proper defendant. On October 11, 2013,

appellant nonsuited Peters.

      On November 24, 2014, appellant filed an amended petition, formally

substituting appellee for Peters for the first time. Appellant served appellee with




                                          2
that amended pleading on July 20, 2015 by delivering it to Peters through

certified mail.

       Appellee answered the suit through a general denial and through pleading

the affirmative defense that a statute of limitations barred appellant’s claim.

Appellee also sought summary judgment on the ground that the statute of

limitations had run. Specifically, appellee argued that the statute of limitations

had run because appellant had filed her amended petition against appellee more

than two years after July 29, 2011 and because appellant did not serve appellee

with the petition until long after that date.2 Appellant responded to appellee’s

motion, alleging that she had filed all necessary instruments in a timely manner.

       The trial court granted appellee’s motion for summary judgment and

entered a take-nothing judgment on appellant’s claims against appellee.

Appellant filed a motion for reconsideration, and the trial court denied that

motion. Appellant brought this appeal.3

                       Appellant’s Argument on Appeal

       Appellant challenges the trial court’s decision to grant summary judgment.

In a summary judgment case, the issue on appeal is whether the movant met the

       2
        A suit for property damage must generally be brought within two years
after the day the cause of action accrues. Tex. Civ. Prac. & Rem. Code Ann.
§ 16.003(a) (West Supp. 2015); Via Net v. TIG Ins. Co., 211 S.W.3d 310, 314
(Tex. 2006).

       The trial court severed appellant’s claim against appellee from her claim
       3

against the minor’s parents. Appellant obtained a money judgment against the
minor’s parents.


                                          3
summary judgment burden by establishing that no genuine issue of material fact

exists and that the movant is entitled to judgment as a matter of law. Tex. R. Civ.

P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d
844, 848 (Tex. 2009). We review a summary judgment de novo. Travelers Ins.

Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010).

      Appellant argues that under Gant v. DeLeon, service of the amended

petition on appellee was timely because it was diligently made less than thirty-

eight months after the expiration of the statute of limitations.4 786 S.W.2d 259

(Tex. 1990). She argues that she was diligent “as a matter of law” on this case

because, in part, she retained two attorneys, but neither of them filed documents

      4
       Appellant argues in her brief that she was “diligent as a matter of law
throughout this lawsuit process and justice was not served according to the case
of Gant vs. DeLeon.” Later in the brief, she contends,

              The primary issue in this case is that the Gant vs. DeLeon
      case can be interpreted as another avenue to allow a plaintiff to still
      be able to serve the defendant with a citation 38 months after the
      [statute] of limitations [has] expired. And in this case the [statute] of
      limitations expired on July 30, 2013. . . .

           According to this case of Gant vs. DeLeon, [appellant] still had
      38 months to issue a citation to [appellee] . . . .

            ....

             [I ask] the court for a reversal of judgment . . . because the
      judge has been [misinformed] and also because [I have] been
      diligent all along this process in this case.

            ....

            I have worked diligently throughout this case. I have served
      [appellee] within less than 38 months.


                                         4
on her behalf or attended hearings with her. She contends, “I have worked so

diligently and so hard. I have come a long way as a pro se. [I have] been very

diligent in this case as a matter of law.”

      Appellant contends that the trial court did not consider the holding in Gant.

But she has not accurately presented that holding. There, the supreme court

held that to comply with a statute of limitations, a plaintiff must file suit within the

limitations period and use diligence in effecting service, even if the service occurs

outside of the limitations period.      Id. at 260.    The court also held that an

unexplained delay of three periods totaling thirty-eight months in obtaining

service of the citation established failure to use diligence as a matter of law. Id.

The court did not hold, as appellant posits, that any delay in effecting service that

is less than thirty-eight months is reasonable.         See id.    Moreover, Gant is

distinguishable because there, the plaintiff sued the defendant within the

limitations period whereas here, appellant sued appellee explicitly only after

limitations expired. See id. at 259.

      Appellant’s contention concerning the holding in Gant is her only

cognizable argument, and for the reasons stated above, we overrule it. To the

extent that she attempts to raise any other arguments to support an assertion

that the trial court erred by granting summary judgment, those arguments are

overruled as inadequately briefed. See Tex. R. App. P. 38.1(i) (“The brief must

contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.”); Wilson v. Andrews, 10 S.W.3d 663,


                                             5
671 (Tex. 1999); Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279,

284 (Tex. 1994); Allegiance Hillview, L.P. v. Range Tex. Prod., LLC, 347 S.W.3d
855, 873 (Tex. App.—Fort Worth 2011, no pet.). Moreover, we cannot reverse a

summary judgment for a reason not presented by the appellant on appeal or for a

reason not expressly presented in response to the summary judgment motion.

See Tex. R. Civ. P. 166a(c); W. Steel Co. v. Altenburg, 206 S.W.3d 121, 124

(Tex. 2006) (explaining that courts should not search for legal errors that the

parties have not raised and stating that “absent fundamental error, an appellate

court should refrain from deciding cases on legal errors not assigned by the

parties”); Vawter v. Garvey, 786 S.W.2d 263, 264 (Tex. 1990); City of Houston v.

Clear Creek Basin Auth., 589 S.W.2d 671, 677 (Tex. 1979) (“[B]oth the reasons

for the summary judgment and the objections to it must be in writing and before

the trial judge at the hearing.”). We are “restricted to addressing the arguments

actually raised, not those that might have been raised.” Feagins v. Tyler Lincoln-

Mercury, Inc., 277 S.W.3d 450, 455 (Tex. App.—Texarkana 2009, no pet.) (op.

on reh’g); see also Milton M. Cooke Co. v. First Bank & Trust, 290 S.W.3d 297,

303 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (“We are . . . prohibited from

altering even an erroneous judgment in a civil case without a challenge to the

error on appeal.”).

      Appellee asks us to sanction appellant for bringing a frivolous appeal.

Because we cannot conclude that appellant brought this appeal for delay or that

the prosecution of the appeal was egregious, we deny appellee’s request for


                                        6
sanctions. See Tex. R. App. P. 45; Durham v. Zarcades, 270 S.W.3d 708, 720

(Tex. App.—Fort Worth 2008, no pet.) (“Sanctions should be imposed only in

egregious circumstances.”); Hawkins v. Walker, 233 S.W.3d 380, 402 (Tex.

App.—Fort Worth 2007, no pet.) (“Rule 45 damages will not be imposed unless

the record, viewed from the appellant’s point of view at the time the appeal was

taken, clearly shows that the appeal was brought only for delay and that the

appellant had no reasonable expectation of reversal.”).

                                  Conclusion

      Having rejected appellant’s only cognizable argument challenging the trial

court’s decision to grant summary judgment for appellee, we affirm the trial

court’s judgment.


                                                  /s/ Terrie Livingston

                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: July 28, 2016




                                        7